FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS June 11, 2013
                                                                Elisabeth A. Shumaker
                                    TENTH CIRCUIT                   Clerk of Court



 DONNIE RAY VENTRIS,

          Plaintiff - Appellant,

 v.                                                     No. 12-3310
                                               (D.C. No. 5:11-CV-03013-SAC)
 STATE OF KANSAS; JACK                                    (D. Kan.)
 DANIELS, Montgomery County
 Sheriff; RON ROOKS, Montgomery
 County Detective; ROBERT W.
 DIERKS, Montgomery County
 Detective; RON WADE, Montgomery
 County Detective; STEVE FRYBACK,
 Montgomery County Officer; F.
 WILLIAM CULLIN, Montgomery
 County Attorney,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MATHESON, Circuit Judges. **


      Plaintiff-Appellant Donnie Ray Ventris, a state inmate proceeding pro se,

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
appeals from the district court’s order dismissing his 42 U.S.C. § 1983 civil rights

complaint. Ventris v. Kansas, No. 11-3013-SAC, 2012 WL 4933324 (D. Kan.

Oct. 16, 2012). The district court also denied reconsideration. Ventris v. Kansas,

No. 11-3013-SAC, 2012 WL 5354587 (D. Kan. Oct. 30, 2012).

        He alleges various constitutional violations arising during his Kansas state

court criminal proceedings for burglary and aggravated robbery. He named as

Defendants the County Attorney, the Sheriff, various detectives associated with

the investigation, and at least one law enforcement officer. The district court first

dismissed Counts II–V of his complaint as barred by Heck v. Humphrey, 512 U.S.

477 (1994). Ventris v. Kansas, No. 11-3013-SAC, 2011 WL 4436618, at *1–2

(Sept. 22, 2011). It later dismissed Count I as precluded by the statute of

limitations. Ventris, 2012 WL 4933324, at *2–7. Exercising our jurisdiction

under 28 U.S.C. § 1291, we affirm for substantially the same reasons given by the

district court.

       Heck bars 42 U.S.C. § 1983 causes of action which necessarily challenge

the validity of a conviction or sentence until that conviction or sentence is

invalidated or called into question. 512 U.S. at 486–87. Mr. Ventris claims that

he is incarcerated for crimes he did not commit, that known perjured testimony

was introduced at his trial, that evidence was manufactured and withheld from

him, and that the state failed to retry him within ninety days. R. 102–04; Aplt.

Br. 2–3. All of these claims challenge the validity of his conviction, which has

                                        -2-
not been invalidated or questioned, and they are therefore barred by Heck. 512

U.S. at 486–87.

      Mr. Ventris’s remaining claim—that the State improperly placed an

informant in his jail cell before trial—is barred by the statute of limitations.

Kansas’s two-year statute of limitations for personal injury actions governs civil

rights claims under 42 U.S.C. § 1983. Kan. Stat. Ann. § 60-513(a); Brown v.

Unified Sch. Dist. 501, 465 F.3d 1184, 1188 (10th Cir. 2006). The accrual date,

however, is a question of federal law. Wallace v. Kato, 549 U.S. 384, 388 (2007).

Claims arising out of police actions towards criminal suspects generally accrue

when the actions occur, and claims alleging denial of a fair trial are presumed to

accrue at the time the trial concludes. Johnson v. Johnson Cnty. Comm’n Bd.,

925 F.2d 1299, 1301 (10th Cir. 1991). Mr. Ventris was convicted in 2004 and his

conviction was affirmed in 2006 despite his arguments of allegedly improper

informant testimony and an otherwise unfair trial. R. 170–72. He failed to file

this suit until January 12, 2011. Id. at 3. Contrary to Mr. Ventris’s arguments,

nothing tolled the period during this delay. See, e.g., Kan. Stat. Ann. § 60-

515(a). This claim is therefore barred by the statute of limitations.

      AFFIRMED. The motion to proceed in forma pauperis is GRANTED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge

                                         -3-